Citation Nr: 1333670	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  08-31 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent prior to September 1, 2008, and in excess of 30 percent thereafter for tendinosis of the infraspinatus tendon of the left shoulder.

2.  Entitlement to an initial evaluation in excess of 20 percent prior to September 1, 2008, and in excess of 40 percent thereafter for tendinosis of the infraspinatus tendon of the right shoulder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel



INTRODUCTION

The Veteran had active service in the Navy from August 1998 to March 2006.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In a February 2009 rating decision the RO granted a temporary evaluation of 100 percent for the right shoulder based on surgical or other treatment necessitating convalescence, effective July, 21, 2008, to August 31, 2008, and assigned a 20 percent evaluation effective September 1, 2008.  In a December 2012 rating decision the RO granted a 40 percent evaluation for the right shoulder, effective September 1, 2008.  The RO also granted 30 percent increase for the left shoulder, effective September 1, 2008.  As these increased ratings do not constitute a full grant of all benefits possible the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

A total rating based on individual unemployability was granted, effective September 1, 2008, by the RO in a decision in May 2013.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The Board finds that further development is necessary in order to fairly adjudicate the claim.  

In a June 2012 statement the Veteran reported that she had just had an examination for this specific case in 2011 at the Harry S. Truman Memorial Hospital in Columbia, Missouri.  She also reported that she normally sees a doctor at the same facility.  The Board notes that the most recent VA treatment records from Harry S. Truman Memorial Hospital in Columbia, Missouri, are dated July 2010.  As the Veteran has notified the Board of treatment records that are not associated with the claims file a remand is necessary in order to obtain these records.  38 C.F.R. § 3.159(c)(2) (20113); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain any outstanding VA treatment records related to the bilateral shoulder disabilities from the Harry S. Truman Memorial Veterans Hospital in Columbia, Missouri from July 2010 to present.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file. 

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE. M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



